DETAILED ACTION
The application of Zhuang et al., for a “Cognitive problem isolation in quick provision fault analysis” filed on February 6, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on February 6, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prathipati et al. (U.S. PGPUB 20170331668).


creating a set of provision events from a set of provision information ([0087], “TAS module 204 includes an order workflow identification module 324 that is configured to identify one or more workflows associated with processing a customer's subscription order”), wherein the set of provision information is generated from a set of provisioners in process of fulfilling a provision request from a client ([0108]-[0119]) and (Figs. 7A-B);
generating a provision chain from the set of provision events in response to detecting a failure of the provision request, wherein the provision chain links the set of provision events based on one or more correlation rules and identifies at least one isolation point of the failure ([0159], “At 902, error handling module 805 can receive an error from the execution flow of provisioning a service in the cloud infrastructure system. For example, during the processing and provisioning of an order for a service, in some instances, an error may occur”, [0159]-[0165]) and (Fig. 9); and
informing the client of the at least one isolation point of the failure ([0146], “error handling module 805 notifies an administrator”) and ([0147]-[0150]).

As per claims 2, 9, and 16, Prathipati discloses the set of provision events comprises a first provision event and a second provision event, the method further comprising:

determining that the second provisioner is an initiator of a second provision event ([0113], “A job may be a sequence of actions specific to a given PaaS workflow. Actions may be performed in order”); and linking the second provision event to the first provision event in response to the determination ([0076] At 304, a business process associated with the order is identified. In some instances, multiple business processes may be identified for an order. Each business process identifies a series of steps for processing various aspects of the order. As an example, a first business process may identify one or more steps related to provisioning physical resources for the order, a second business process may identify one or more steps related to creating an identity domain along with customer identities for the order, a third business process may identify one or more steps for related to performing back office functions such as creating a customer record for the user, performing accounting functions related to the order, and the like. In certain embodiments, different business processes may also be identified for processing different services in an order).

As per claims 3, 10, and 17, Prathipati discloses at least one of the one or more correlation rules require the first provision event and the second provision event to comprise a matching requestor identifier corresponding to the client ([0081]-[0084]).


wherein a third provision event from the set of provision events comprises a second requestor identifier, a second provisioner identifier, and a second instance identifier ([0081]-[0084]); and
aggregating the first provision event with the third provision event in response to determining that the first requestor identifier matches the second requestor identifier, the first provisioner identifier matches the second provision identifier, and the first instance identifier matches the second instance identifier ([0076] At 304, a business process associated with the order is identified. In some instances, multiple business processes may be identified for an order. Each business process identifies a series of steps for processing various aspects of the order. As an example, a first business process may identify one or more steps related to provisioning physical resources for the order, a second business process may identify one or more steps related to creating an identity domain along with customer identities for the order, a third business process may identify one or more steps for related to performing back office functions such as creating a customer record for the user, performing accounting functions related to the order, and the like. In certain embodiments, different business processes may also be identified for processing different services in an order).

Plug-in connector 626 interfaces with EM module 208 to manage and monitor the components in cloud infrastructure system 100”), and
capturing, by each of the set of plugins, the set of provision information from its assigned provisioner while in process of fulfilling the provision request ([0105]-[0106]).

As per claims 6 and 13, Prathipati discloses at least one of the set of provisioners is a service provisioner, a resource provisioner, and an IAM framework ([0070], “Identity management (IDM) module 200 is configured to provide identity services such as access management and authorization services in cloud infrastructure system 100”).

As per claims 7, 14, and 20, Prathipati discloses optimizing the set of plugins based on the created set of provision events to capture a future set of provision information from the set of provisioners ([0105], “Plug-in connector 626 interfaces with EM module 208 to manage and monitor the components in cloud infrastructure system 100”);
and optimizing the one or more correlation rules based on the created set of provision events ([0105]-[0106]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113